Exhibit 10.3

 

COURIER CORPORATION

 

SENIOR EXECUTIVE SEVERANCE PROGRAM

 

As Amended and Restated December 5, 2005

 


1.                                       PURPOSE.  THE CORPORATION’S BOARD OF
DIRECTORS HAS DETERMINED THAT IT IS APPROPRIATE TO REINFORCE AND ENCOURAGE THE
CONTINUED ATTENTION AND DEDICATION OF SENIOR MEMBERS OF THE CORPORATION’S
MANAGEMENT TO THEIR ASSIGNED DUTIES WITHOUT DISTRACTION IN POTENTIALLY
DISTURBING CIRCUMSTANCES ARISING FROM THE POSSIBILITY OF A CHANGE IN CONTROL OF
THE CORPORATION.  THIS PROGRAM SETS FORTH THE SEVERANCE COMPENSATION WHICH THE
CORPORATION AGREES IT WILL PAY TO AN EXECUTIVE NAMED HEREIN (AN “EXECUTIVE,” AND
COLLECTIVELY, THE “EXECUTIVES”), IN THE EVENT THAT HIS EMPLOYMENT WITH THE
CORPORATION TERMINATES UNDER THE CIRCUMSTANCES DESCRIBED IN SECTION 6 HEREOF
FOLLOWING A CHANGE IN CONTROL OF THE CORPORATION, AS DEFINED HEREIN.


 


2.                                       CHANGE IN CONTROL.  NO COMPENSATION
SHALL BE PAYABLE UNDER THIS PROGRAM TO ANY EXECUTIVE UNLESS AND UNTIL HIS
EMPLOYMENT WITH THE CORPORATION HAS TERMINATED AFTER A CHANGE IN CONTROL OF THE
CORPORATION THAT OCCURS DURING HIS EMPLOYMENT WITH THE CORPORATION.  FOR
PURPOSES OF THIS PROGRAM, A CHANGE IN CONTROL OF THE CORPORATION SHALL BE DEEMED
TO HAVE OCCURRED IF:


 


(I)                                     THERE IS (X) ANY CONSOLIDATION OR MERGER
OF THE CORPORATION IN WHICH THE CORPORATION IS NOT THE CONTINUING OR SURVIVING
CORPORATION OR PURSUANT TO WHICH SHARES OF THE CORPORATION’S COMMON STOCK WOULD
BE CONVERTED INTO CASH, SECURITIES OR OTHER PROPERTY, OTHER THAN A CONSOLIDATION
OR MERGER OF THE CORPORATION IN WHICH THE HOLDERS OF THE CORPORATION’S COMMON
STOCK IMMEDIATELY PRIOR TO THE CONSOLIDATION OR MERGER HAVE THE SAME
PROPORTIONATE OWNERSHIP OF COMMON STOCK OF THE SURVIVING CORPORATION IMMEDIATELY
AFTER THE CONSOLIDATION OR MERGER, OR (Y) ANY SALE, LEASE, EXCHANGE OR OTHER
TRANSFER (IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS) OF ALL, OR
SUBSTANTIALLY ALL, OF THE ASSETS OF THE CORPORATION, OR


 


(II)                                  THE STOCKHOLDERS OF THE CORPORATION
APPROVE ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF THE
CORPORATION, OR


 


(III)                               ANY PERSON (AS SUCH TERM IS USED IN SECTIONS
13(D) AND 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”)) OTHER THAN A TRUST RELATED TO AN EMPLOYEE BENEFIT PLAN
MAINTAINED BY THE CORPORATION BECOMES THE BENEFICIAL OWNER (WITHIN THE MEANING
OF RULE 13D-D UNDER THE EXCHANGE ACT) OF 20% OR MORE OF THE CORPORATION’S
OUTSTANDING COMMON STOCK, AND WITHIN THE PERIOD OF 24 CONSECUTIVE MONTHS
IMMEDIATELY THEREAFTER THE CONDITIONS OF PARAGRAPH (IV) ARE FULFILLED, OR


 


(IV)                              DURING ANY PERIOD OF 24 CONSECUTIVE MONTHS,
INDIVIDUALS OTHER THAN (X) INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD
CONSTITUTE THE ENTIRE BOARD OF DIRECTORS OR (Y) INDIVIDUALS WHOSE ELECTION, OR
NOMINATION FOR ELECTION BY THE

 

--------------------------------------------------------------------------------


 


CORPORATION’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE
DIRECTORS THEN STILL IN OFFICE WHO WERE DIRECTORS AT THE BEGINNING OF THE
PERIOD, BECOME A MAJORITY OF THE BOARD OF DIRECTORS.


 


3.                                       TERMINATION FOLLOWING CHANGE IN
CONTROL.  IF A CHANGE IN CONTROL OF THE CORPORATION OCCURS WHILE AN EXECUTIVE IS
AN EMPLOYEE OF THE CORPORATION, HE SHALL BE ENTITLED TO THE COMPENSATION AND
BENEFITS PROVIDED IN SECTIONS 6 AND 7 HEREOF UPON THE SUBSEQUENT TERMINATION OF
HIS EMPLOYMENT WITH THE CORPORATION RESULTING FROM ANY REASON OTHER THAN THE
EXECUTIVE’S DEATH, DISABILITY, TERMINATION BY THE CORPORATION FOR CAUSE, OR THE
EXECUTIVE’S DECISION TO TERMINATE HIS EMPLOYMENT OTHER THAN FOR GOOD REASON (ALL
AS DEFINED BELOW).


 


(A)                                  DISABILITY.  IF AS A RESULT OF INCAPACITY
DUE TO PHYSICAL OR MENTAL ILLNESS AN EXECUTIVE IS ABSENT FROM HIS DUTIES WITH
THE CORPORATION ON A FULL-TIME BASIS FOR SIX MONTHS, AND DOES NOT RETURN TO THE
FULL-TIME PERFORMANCE OF HIS DUTIES WITHIN 30 DAYS AFTER A NOTICE OF TERMINATION
IS DELIVERED TO HIM BY THE CORPORATION IN ACCORDANCE WITH SECTION 4 HEREOF, THE
CORPORATION MAY TERMINATE HIS EMPLOYMENT FOR DISABILITY.


 


(B)                                 CAUSE.  THE CORPORATION MAY TERMINATE AN
EXECUTIVE’S EMPLOYMENT FOR CAUSE ONLY IN THE EVENT THAT THERE SHALL HAVE BEEN
DELIVERED TO THE EXECUTIVE A COPY OF A RESOLUTION DULY ADOPTED BY THE
AFFIRMATIVE VOTE OF NOT LESS THAN THREE-QUARTERS OF THE ENTIRE MEMBERSHIP OF THE
CORPORATION’S BOARD OF DIRECTORS, AT A MEETING OF THE BOARD CALLED AND HELD FOR
THE PURPOSE (AFTER REASONABLE NOTICE TO THE EXECUTIVE AND AN OPPORTUNITY FOR THE
EXECUTIVE, TOGETHER WITH HIS COUNSEL, TO BE HEARD BEFORE THE BOARD), FINDING
THAT IN THE GOOD FAITH OPINION OF THE BOARD THE EXECUTIVE WAS GUILTY OF FRAUD,
MISAPPROPRIATION OR EMBEZZLEMENT INVOLVING THE CORPORATION, AND SPECIFYING THE
PARTICULARS THEREOF IN DETAIL.


 


(C)                                  GOOD REASON.  AN EXECUTIVE MAY TERMINATE
HIS EMPLOYMENT FOR GOOD REASON, WHICH TERM SHALL MEAN THE OCCURRENCE OF ANY OF
THE FOLLOWING WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN CONSENT:


 


(I)                                     THE ASSIGNMENT TO THE EXECUTIVE BY THE
CORPORATION OF DUTIES INCONSISTENT WITH AND INFERIOR TO HIS POSITION, DUTIES,
RESPONSIBILITIES AND STATUS WITH THE CORPORATION IMMEDIATELY BEFORE A CHANGE IN
CONTROL OF THE CORPORATION; OR A DELETERIOUS CHANGE IN THE EXECUTIVE’S TITLES OR
OFFICES AS IN EFFECT IMMEDIATELY BEFORE A CHANGE IN CONTROL OF THE CORPORATION;
OR ANY REMOVAL OF THE EXECUTIVE FROM, OR FAILURE TO REELECT THE EXECUTIVE TO,
ANY OF SUCH POSITIONS, EXCEPT IN CONNECTION WITH THE TERMINATION OF HIS
EMPLOYMENT FOR DISABILITY, OR CAUSE, OR AS A RESULT OF THE EXECUTIVE’S DEATH, OR
BY THE EXECUTIVE OTHER THAN FOR GOOD REASON;


 


(II)                                  A REDUCTION BY THE CORPORATION IN THE
EXECUTIVE’S BASE SALARY AS IN EFFECT ON THE DATE HEREOF OR AS THE SAME MAY BE
INCREASED FROM TIME TO TIME HEREAFTER, OR THE CORPORATION’S FAILURE AFTER A
CHANGE IN CONTROL OF THE CORPORATION TO INCREASE THE EXECUTIVE’S BASE SALARY,
WITHIN 12 MONTHS OF THE EXECUTIVE’S LAST INCREASE IN BASE SALARY, IN AN AMOUNT
WHICH IS AT LEAST 50% OF THE AVERAGE PERCENTAGE INCREASE IN BASE SALARY FOR ALL
OFFICERS OF THE CORPORATION EFFECTED IN THE PRECEDING 12 MONTHS;

 

2

--------------------------------------------------------------------------------


 


(III)                               ANY FAILURE BY THE CORPORATION TO CONTINUE
IN EFFECT ANY BENEFIT PLAN OR ARRANGEMENT (INCLUDING, WITHOUT LIMITATION, ITS
PROFIT SHARING AND SAVINGS PLAN, EMPLOYEE STOCK OWNERSHIP PLAN, GROUP HEALTH
PROGRAM, BASIC LIFE INSURANCE PLAN, SUPPLEMENTAL LIFE INSURANCE PLAN, ACCIDENTAL
DEATH AND DISMEMBERMENT INSURANCE PLAN, BUSINESS TRAVEL ACCIDENT INSURANCE PLAN,
LONG TERM DISABILITY PLAN, AND SALARY CONTINUATION PLAN) IN WHICH THE EXECUTIVE
IS PARTICIPATING AT THE TIME OF A CHANGE IN CONTROL OF THE CORPORATION, OR ANY
OTHER PLANS PROVIDING THE EXECUTIVE WITH SUBSTANTIALLY SIMILAR BENEFITS
(“BENEFIT PLANS”), OR THE TAKING OF ANY ACTION BY THE CORPORATION WHICH WOULD
ADVERSELY AFFECT THE EXECUTIVE’S PARTICIPATION IN OR MATERIALLY REDUCE HIS
BENEFITS UNDER ANY BENEFIT PLAN, OR DEPRIVE HIM OF ANY MATERIAL FRINGE BENEFIT
ENJOYED BY HIM AT THE TIME OF A CHANGE IN CONTROL OF THE CORPORATION;


 


(IV)                              ANY FAILURE BY THE CORPORATION TO CONTINUE IN
EFFECT ANY INCENTIVE PLAN OR ARRANGEMENT (INCLUDING, WITHOUT LIMITATION, ITS
EXECUTIVE COMPENSATION PROGRAM) IN WHICH THE EXECUTIVE IS PARTICIPATING AT THE
TIME OF A CHANGE IN CONTROL OF THE CORPORATION, OR ANY OTHER PLANS OR
ARRANGEMENTS PROVIDING HIM WITH SUBSTANTIALLY SIMILAR BENEFITS (“INCENTIVE
PLANS”), OR THE TAKING OF ANY ACTION BY THE CORPORATION WHICH WOULD ADVERSELY
AFFECT THE EXECUTIVE’S PARTICIPATION IN ANY INCENTIVE PLAN OR REDUCE HIS
BENEFITS UNDER ANY INCENTIVE PLAN, EXPRESSED AS A PERCENTAGE OF THE TOTAL
BENEFITS AWARDED UNDER THE INCENTIVE PLANS AS A GROUP, BY MORE THAN 10
PERCENTAGE POINTS IN ANY FISCAL YEAR AS COMPARED TO THE IMMEDIATELY PRECEDING
FISCAL YEAR;


 


(V)                                 ANY FAILURE BY THE CORPORATION TO CONTINUE
IN EFFECT ANY PLAN OR ARRANGEMENT TO RECEIVE SECURITIES OF THE CORPORATION
(INCLUDING, WITHOUT LIMITATION, THE CORPORATION’S 1983 STOCK OPTION PLAN AND ANY
OTHER PLAN OR ARRANGEMENT TO RECEIVE AND EXERCISE STOCK OPTIONS, STOCK
APPRECIATION RIGHTS, RESTRICTED STOCK OR GRANTS THEREOF) IN WHICH THE EXECUTIVE
IS PARTICIPATING AT THE TIME OF A CHANGE IN CONTROL OF THE CORPORATION, OR PLANS
OR ARRANGEMENTS PROVIDING HIM WITH SUBSTANTIALLY SIMILAR BENEFITS (“SECURITIES
PLANS”), OR THE TAKING OF ANY ACTION BY THE CORPORATION WHICH WOULD ADVERSELY
AFFECT THE EXECUTIVE’S PARTICIPATION IN OR MATERIALLY REDUCE HIS BENEFITS UNDER
ANY SECURITIES PLAN;


 


(VI)                              A RELOCATION OF THE CORPORATION’S PRINCIPAL
EXECUTIVE OFFICES TO A LOCATION OUTSIDE OF NORTH CHELMSFORD, MASSACHUSETTS, OR
THE EXECUTIVE’S RELOCATION TO ANY PLACE OTHER THAN THE LOCATION AT WHICH HE
PERFORMED HIS DUTIES IMMEDIATELY BEFORE A CHANGE IN CONTROL OF THE CORPORATION,
EXCEPT FOR REQUIRED TRAVEL ON THE CORPORATION’S BUSINESS TO AN EXTENT
SUBSTANTIALLY CONSISTENT WITH THE EXECUTIVE’S BUSINESS TRAVEL OBLIGATIONS AT THE
TIME OF A CHANGE IN CONTROL OF THE CORPORATION;


 


(VII)                           ANY FAILURE BY THE CORPORATION TO PROVIDE THE
EXECUTIVE WITH THE NUMBER OF ANNUAL PAID VACATION DAYS TO WHICH HE IS ENTITLED
AT THE TIME OF A CHANGE IN CONTROL OF THE CORPORATION;


 


(VIII)                        ANY MATERIAL BREACH BY THE CORPORATION OF ANY
AGREEMENT PURSUANT TO THIS PROGRAM;

 

3

--------------------------------------------------------------------------------


 


(IX)                                ANY FAILURE BY THE CORPORATION TO OBTAIN THE
ASSUMPTION OF THIS PROGRAM BY ANY SUCCESSOR OR ASSIGN OF THE CORPORATION; OR


 


(X)                                   ANY PURPORTED TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT WHICH IS NOT EFFECTED PURSUANT TO A NOTICE OF TERMINATION
SATISFYING THE REQUIREMENTS OF SECTION 4;


 

provided that no such occurrence may be asserted as Good Reason for an
Executive’s termination of his employment more than six months after the earlier
of (y) the last event constituting such occurrence, or (z) the second
anniversary of the last event constituting the Change in Control.

 

Notwithstanding anything herein to the contrary, termination of employment by an
Executive for any reason during the 30-day window commencing one (1) year after
the date of a Change in Control shall be deemed to constitute Good Reason.

 


4.                                       NOTICE OF TERMINATION.  ANY TERMINATION
OF AN EXECUTIVE’S EMPLOYMENT BY THE CORPORATION PURSUANT TO SECTION 3(A) OR
(B) HEREOF SHALL BE COMMUNICATED BY A WRITTEN NOTICE INDICATING THE SPECIFIC
TERMINATION PROVISIONS IN THIS PROGRAM RELIED UPON, AND SETTING FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED (A
“NOTICE OF TERMINATION”).  FOR PURPOSES OF THIS PROGRAM, NO PURPORTED
TERMINATION BY THE CORPORATION SHALL BE EFFECTIVE WITHOUT A NOTICE OF
TERMINATION.


 


5.                                       DATE OF TERMINATION.  IF AN EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE CORPORATION FOR DISABILITY, THE DATE OF
TERMINATION OF HIS EMPLOYMENT SHALL BE DEEMED TO OCCUR 30 DAYS AFTER NOTICE OF
TERMINATION IS DELIVERED TO HIM, PROVIDED THAT HE DOES NOT RETURN TO THE
PERFORMANCE OF HIS DUTIES ON A FULL-TIME BASIS DURING SUCH 30-DAY PERIOD.  IN
THE CASE OF DISABILITY, A NOTICE OF TERMINATION MAY NOT BE DELIVERED TO THE
EXECUTIVE BEFORE THE EXPIRATION OF THE PERIOD OF SIX MONTHS DESCRIBED IN
SECTION 3(A).  IF AN EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE CORPORATION FOR
ANY OTHER REASON, THE DATE OF TERMINATION OF HIS EMPLOYMENT SHALL BE DEEMED TO
OCCUR ON THE DATE ON WHICH NOTICE OF TERMINATION IS DELIVERED; PROVIDED THAT IF
WITHIN 30 DAYS AFTER ANY NOTICE OF TERMINATION IS GIVEN, THE EXECUTIVE NOTIFIES
THE CORPORATION IN WRITING THAT A DISPUTE EXISTS CONCERNING THE TERMINATION, THE
DATE OF TERMINATION SHALL BE THE DATE 14 DAYS AFTER DELIVERY OF SUCH WRITTEN
NOTIFICATION, AND THE EXECUTIVE’S DUTIES SHALL IN ANY EVENT CEASE ON THE DATE OF
DELIVERY OF THE NOTICE OF TERMINATION.


 


6.                                       SEVERANCE PAY.


 


(A)                                  IF THE CORPORATION TERMINATES AN
EXECUTIVE’S EMPLOYMENT OTHER THAN PURSUANT TO SECTION 3(A) OR (B) HEREOF, OR IF
THE EXECUTIVE TERMINATES HIS EMPLOYMENT FOR GOOD REASON, THEN THE CORPORATION
SHALL PAY TO THE EXECUTIVE AS SEVERANCE PAY IN A LUMP SUM AN AMOUNT EQUAL TO THE
PRODUCT OF (I) THE AVERAGE OF THE AGGREGATE ANNUAL SALARY AND BONUS PAID
(INCLUDING ANY AMOUNTS DEFERRED), DURING THE FIVE CALENDAR YEARS PRECEDING THE
CHANGE IN CONTROL OF THE CORPORATION, TO THE EXECUTIVE BY THE CORPORATION AND
ANY OF ITS SUBSIDIARIES SUBJECT TO UNITED STATES OR CANADIAN INCOME TAXES, AND
(II) THE FACTOR APPLICABLE TO THE EXECUTIVE IN THE FOLLOWING CHART:

 

4

--------------------------------------------------------------------------------


 

Name

 

Factor

J. Conway

 

3.0

R. Story

 

3.0

G. Nichols

 

3.0

P. Folger

 

3.0

 

Any Vice President of the Corporation with at least ten years of service with
the Corporation or one of its subsidiaries (but only during a period in which
the subsidiary is wholly-owned by the Corporation) shall also be eligible to
receive severance hereunder on the same terms and conditions except that the
factor shall be 2.0 instead of 3.0.  Such amount shall be paid no later than the
fifth day following the Date of Termination; provided, however, that in the
event that the severance payable hereunder constitutes deferred compensation
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, payment shall be delayed until the first day of the seventh month
following the Date of Termination.

 


(B)                                 ADDITIONAL LIMITATION.


 


(I)                                     ANYTHING IN THIS AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, IN THE EVENT THAT ANY COMPENSATION, PAYMENT OR
DISTRIBUTION BY THE CORPORATION TO OR FOR THE BENEFIT OF EXECUTIVE, WHETHER PAID
OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS
AGREEMENT OR OTHERWISE (THE “SEVERANCE PAYMENTS”), WOULD BE SUBJECT TO THE
EXCISE TAX IMPOSED BY SECTION 4999 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”), THE FOLLOWING PROVISIONS SHALL APPLY:


 

(A)                              IF THE SEVERANCE PAYMENTS, REDUCED BY THE SUM
OF (1) THE EXCISE TAX AND (2) THE TOTAL OF THE FEDERAL, STATE, AND LOCAL INCOME
AND EMPLOYMENT TAXES PAYABLE BY EXECUTIVE ON THE AMOUNT OF THE SEVERANCE
PAYMENTS WHICH ARE IN EXCESS OF THE THRESHOLD AMOUNT, ARE GREATER THAN OR EQUAL
TO THE THRESHOLD AMOUNT, EXECUTIVE SHALL BE ENTITLED TO THE FULL BENEFITS
PAYABLE UNDER THIS AGREEMENT.

 

(B)                                IF THE THRESHOLD AMOUNT IS LESS THAN (X) THE
SEVERANCE PAYMENTS, BUT GREATER THAN (Y) THE SEVERANCE PAYMENTS REDUCED BY THE
SUM OF (1) THE EXCISE TAX AND (2) THE TOTAL OF THE FEDERAL, STATE, AND LOCAL
INCOME AND EMPLOYMENT TAXES PAYABLE BY EXECUTIVE ON THE AMOUNT OF THE SEVERANCE
PAYMENTS WHICH ARE IN EXCESS OF THE THRESHOLD AMOUNT, THEN THE BENEFITS PAYABLE
UNDER THIS AGREEMENT SHALL BE REDUCED (BUT NOT BELOW ZERO) TO THE EXTENT
NECESSARY SO THAT THE MAXIMUM SEVERANCE PAYMENTS SHALL NOT EXCEED THE THRESHOLD
AMOUNT.  TO THE EXTENT THAT THERE IS MORE THAN ONE METHOD OF REDUCING THE
PAYMENTS TO BRING THEM WITHIN THE THRESHOLD AMOUNT, EXECUTIVE SHALL DETERMINE
WHICH METHOD SHALL BE FOLLOWED; PROVIDED THAT IF EXECUTIVE FAILS TO MAKE SUCH
DETERMINATION WITHIN 15 DAYS AFTER THE CORPORATION HAS SENT EXECUTIVE WRITTEN
NOTICE OF THE NEED FOR SUCH REDUCTION, THE CORPORATION MAY DETERMINE THE AMOUNT
OF SUCH REDUCTION IN ITS SOLE DISCRETION.

 

For the purposes of this Paragraph, “Threshold Amount” shall mean three times
Executive’s “base amount” within the meaning of Section 280G(b)(3) of the Code

 

5

--------------------------------------------------------------------------------


 

and the regulations promulgated thereunder less one dollar ($1.00); and “Excise
Tax” shall mean the excise tax imposed by Section 4999 of the Code, and any
interest or penalties incurred by Executive with respect to such excise tax.

 


(II)                                  THE DETERMINATION AS TO WHICH OF THE
ALTERNATIVE PROVISIONS OF SUBPARAGRAPH (I) ABOVE SHALL APPLY TO EXECUTIVE SHALL
BE MADE BY A NATIONALLY RECOGNIZED ACCOUNTING FIRM SELECTED BY THE CORPORATION
(THE “ACCOUNTING FIRM”), WHICH SHALL PROVIDE DETAILED SUPPORTING CALCULATIONS
BOTH TO THE CORPORATION AND EXECUTIVE WITHIN 15 BUSINESS DAYS OF THE DATE OF
TERMINATION, IF APPLICABLE, OR AT SUCH EARLIER TIME AS IS REASONABLY REQUESTED
BY THE CORPORATION OR EXECUTIVE.  FOR PURPOSES OF DETERMINING WHICH OF THE
ALTERNATIVE PROVISIONS OF SUBPARAGRAPH (I) ABOVE SHALL APPLY, EXECUTIVE SHALL BE
DEEMED TO PAY FEDERAL INCOME TAXES AT THE HIGHEST MARGINAL RATE OF FEDERAL
INCOME TAXATION APPLICABLE TO INDIVIDUALS FOR THE CALENDAR YEAR IN WHICH THE
DETERMINATION IS TO BE MADE, AND STATE AND LOCAL INCOME TAXES AT THE HIGHEST
MARGINAL RATES OF INDIVIDUAL TAXATION IN THE STATE AND LOCALITY OF EXECUTIVE’S
RESIDENCE ON THE DATE OF TERMINATION, NET OF THE MAXIMUM REDUCTION IN FEDERAL
INCOME TAXES WHICH COULD BE OBTAINED FROM DEDUCTION OF SUCH STATE AND LOCAL
TAXES.  ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING UPON THE
CORPORATION AND EXECUTIVE.


 


7.                                       CONTINUED BENEFITS.  IN THE CASE OF AN
EXECUTIVE WHO BECOMES ENTITLED TO SEVERANCE PAY IN ACCORDANCE WITH SECTION 6
HEREOF, THE CORPORATION SHALL ALSO PROVIDE, AT ITS OWN EXPENSE UNTIL DECEMBER 31
OF THE SECOND CALENDAR YEAR FOLLOWING THE CALENDAR YEAR CONTAINING THE DATE OF
TERMINATION, CONTINUED COVERAGE FOR THE EXECUTIVE (AND, TO THE EXTENT THAT
COVERAGE EXISTED FOR THE EXECUTIVE’S FAMILY MEMBERS ON THE DATE OF TERMINATION,
COVERAGE FOR THE EXECUTIVE’S FAMILY MEMBERS) UNDER THE CORPORATION’S GROUP
HEALTH PROGRAM.  NOTWITHSTANDING THE PRECEDING SENTENCE, NO SUCH COVERAGE SHALL
CONTINUE AFTER THE DATE ON WHICH THE EXECUTIVE BECOMES ELIGIBLE FOR
SUBSTANTIALLY SIMILAR COVERAGE ON ACCOUNT OF HIS EMPLOYMENT BY AN ENTERPRISE
OTHER THAN THE CORPORATION OR ANY SUBSIDIARY OF THE CORPORATION.


 


8.                                       NO OBLIGATION TO MITIGATE DAMAGES; NO
EFFECT ON OTHER CONTRACTUAL RIGHTS.  NO EXECUTIVE SHALL BE REQUIRED TO MITIGATE
DAMAGES OR THE AMOUNT OF ANY PAYMENT PROVIDED FOR UNDER THIS PROGRAM BY SEEKING
OTHER EMPLOYMENT OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY PAYMENT PROVIDED
UNDER THIS PROGRAM BE REDUCED BY ANY COMPENSATION EARNED BY AN EXECUTIVE AS THE
RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER AFTER THE DATE OF TERMINATION, EXCEPT
AS SPECIFICALLY SET FORTH IN SECTION 7 HEREOF.  NO PAYMENT PROVIDED FOR
HEREUNDER SHALL REDUCE ANY AMOUNTS OTHERWISE PAYABLE TO THE EXECUTIVE, OR IN ANY
WAY DIMINISH THE EXECUTIVE’S EXISTING RIGHTS, OR RIGHTS WHICH WOULD ACCRUE
SOLELY AS A RESULT OF THE PASSAGE OF TIME, UNDER ANY BENEFIT PLAN, INCENTIVE
PLAN OR SECURITIES PLAN, EMPLOYMENT AGREEMENT OR OTHER CONTRACT, PLAN OR
ARRANGEMENT WITH THE CORPORATION.


 


9.                                       SUCCESSOR TO THE CORPORATION.  THE
CORPORATION WILL REQUIRE ANY SUCCESSOR OR ASSIGN (WHETHER DIRECT OR INDIRECT, BY
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS OR ASSETS OF THE CORPORATION EXPRESSLY, ABSOLUTELY AND UNCONDITIONALLY
TO ASSUME AND AGREE TO PERFORM THIS PROGRAM IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE CORPORATION WOULD BE REQUIRED TO PERFORM IT IF NO SUCH
SUCCESSION OR ASSIGNMENT HAD TAKEN PLACE.  ANY FAILURE OF THE CORPORATION TO
OBTAIN SUCH ASSUMPTION BEFORE THE EFFECTIVENESS OF ANY SUCH SUCCESSION OR
ASSIGNMENT SHALL ENTITLE AN EXECUTIVE TO TERMINATE HIS

 

6

--------------------------------------------------------------------------------


 


EMPLOYMENT FOR GOOD REASON.  THE BENEFITS OF THIS PROGRAM SHALL INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY AN EXECUTIVE’S PERSONAL AND LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES,
DEVISEES AND LEGATEES.  IF AN EXECUTIVE SHOULD DIE WHILE ANY AMOUNTS ARE STILL
PAYABLE TO HIM HEREUNDER, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN,
SHALL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS PROGRAM TO THE EXECUTIVE’S
DEVISEE, LEGATEE, OR OTHER DESIGNEE OR, IF THERE BE NO SUCH DESIGNEE, TO THE
EXECUTIVE’S ESTATE.


 


10.                                 NOTICE.  FOR PURPOSES OF THIS PROGRAM,
NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED OR MAILED BY UNITED
STATES REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, AS FOLLOWS:


 

If to the Corporation:

 

Courier Corporation

 

 

15 Wellman Avenue

 

 

N. Chelmsford, MA  01863

 

 

 

If to the Executive:

 

To his address indicated on the Corporation’s records

 

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 


11.                                 AMENDMENT OR TERMINATION.  NO PROVISION OF
THIS PROGRAM MAY BE AMENDED OR TERMINATED WITHOUT THE WRITTEN CONSENT OF THE
CORPORATION AND THE EXECUTIVES.


 


12.                                 FUNDING OF SEVERANCE OBLIGATIONS.  AT THE
SOLE DISCRETION OF THE BOARD OF DIRECTORS, THE CORPORATION MAY ESTABLISH A RABBI
TRUST WITH AN INDEPENDENT BANK TRUSTEE AND MAY MAKE A CONTRIBUTION TO SUCH TRUST
TO SATISFY THE CORPORATION’S SEVERANCE OBLIGATIONS HEREUNDER.

 

7

--------------------------------------------------------------------------------